NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               _________________

                                     No. 15-2491
                                  _________________

                           UNITED STATES OF AMERICA

                                            v.

                                CHARLES NAVARRO,
                                              Appellant
                                 _________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. No. 2-04-cr-00189-001)
                     District Judge: Honorable R. Barclay Surrick
                                  _________________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   July 14, 2016

             Before: FUENTES, SHWARTZ, and BARRY, Circuit Judges

                           (Opinion Filed: August 25, 2016)
                                 _________________

                                      OPINION
                                  _________________

FUENTES, Circuit Judge.

      Charles Navarro appeals his 24-month sentence for violating the terms of his

supervised release. His counsel has filed a motion to withdraw pursuant to Anders v.

California, 386 U.S. 738 (1967). For the following reasons, we will grant counsel’s

motion and affirm the District Court’s sentence.


 The Honorable Julio M. Fuentes assumed senior status on July 18, 2016.

  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             I.

       In June 2014, while on federal supervised release, Navarro was arrested on various

state offenses. He was detained in state prison until May 28, 2015, at which point he was

convicted and sentenced in state court for driving under the influence, fleeing or

attempting to elude an officer, and possession of a controlled substance. Navarro was

granted immediate parole for time served. He was then transferred to federal custody

pursuant to the petition for revocation of supervised release filed by his probation officer

shortly after his arrest.

       Navarro made his initial appearance in federal court on June 4, 2015, where the

District Court ordered him detained until his revocation hearing on June 11, 2015. At the

hearing, Navarro stipulated to the violation of his supervised release, and the District

Court sentenced him to 24 months’ imprisonment followed by 12 months of supervised

release. Navarro did not object at the hearing but he now appeals his sentence. His

counsel has filed an Anders motion to withdraw, after which Navarro filed a pro se brief.

The Government has submitted a brief in support of counsel’s Anders motion.

                                            II.1

       We begin our review by considering whether counsel’s brief fulfills the Anders

requirements and whether our own independent review of the record reveals any

nonfrivolous issues for appeal.2 “The duties of counsel when preparing an Anders brief

are (1) to satisfy the court that counsel has thoroughly examined the record in search of


1
  The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction under
28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We exercise plenary review under Anders to
determine whether there are any non-frivolous issues for review. Simon v. Gov’t of
Virgin Islands, 679 F.3d 109, 114 (3d Cir. 2012).
2
  United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).
                                             2
appealable issues, and (2) to explain why the issues are frivolous.”3 “[W]e confine our

scrutiny to those portions of the record identified by an adequate Anders brief . . . [and]

those issues raised in Appellant’s pro se brief.”4

       The briefs identify the following four issues: (1) whether Navarro’s revocation

proceedings were properly initiated; (2) whether the revocation proceedings complied

with Federal Rule of Civil Procedure 32.1 and due process; (3) whether the sentence

imposed was reasonable; and (4) whether Navarro should have received credit on his

federal sentence for time served on his state sentence. We agree with counsel that these

grounds for appeal are meritless.

       First, there is no question that Navarro’s revocation proceedings were properly

initiated. Navarro’s probation officer initiated the proceeding by submitting a petition for

revocation of supervised release with the District Court. The petition requested that the

District Court issue an arrest warrant in the form of a detainer for Navarro on the basis

that his state charges violated the terms and conditions of his supervised release. The

District Court issued the warrant and Navarro was brought in for his initial appearance

soon after he was released on his state sentence. This method of initiating revocation

proceedings is proper.5

       Second, Navarro’s revocation proceedings complied with both Federal Rule of

Criminal Procedure 32.1 and due process. Navarro claims that he should have been

transferred to federal custody immediately after the probation office filed the revocation


3
  Id.
4
  Id. at 301.
5
  See United States v. Ahlemeier, 391 F.3d 915, 923-34 (8th Cir. 2004) (explaining that
every circuit to have addressed the issue has held that probation officers may properly
initiate revocation proceedings by petitioning the court)
                                              3
petition, rather than after his state charges were resolved. Pro se Br. 7. But delaying

Navarro’s revocation hearing until after the resolution of his state charges was

reasonable, especially since adjudication of the state charges was relevant to the

revocation proceedings.6 Navarro’s initial appearance took place one week after he was

released on his state sentence, and his revocation hearing took place the following week.

Thus, any argument that Navarro did not receive a prompt hearing is without merit.

Moreover, any assertion by Navarro of insufficiency of the evidence to revoke his

supervised release is without merit since he stipulated to the violation. App. 30.

       Navarro also seems to argue that his due process rights were violated when he was

unable to make bail in state court due to the revocation petition alleging a Grade A

violation based on the pending state charges. Pro se Br. 7-8. Navarro has not shown how

or if the grading of his revocation petition impacted his bail. Indeed, the petition was not

drafted until eleven days after bail was set in state court, and thus could not have

prevented him from making bail.        See App. 15-16.     In any event, at the time the

revocation petition was filed, Navarro was facing a Grade A violation.

       Third, Navarro’s sentence was procedurally and substantively reasonable. 7 As

Navarro stipulated to violating his supervised release by committing a Class C felony, the

District Court was permitted to sentence him to up to 24 months’ incarceration, and

impose 12 months of supervised release.8 The District Court gave meaningful review to

18 U.S.C. § 3553(a) factors, and it was permitted to take into consideration the gravity of


6
  See United States v. Poellnitz, 372 F.3d 562, 571 (3d Cir. 2004).
7
  See United States v. Doe, 617 F.3d 766, 769 (3d Cir. 2010) (“This Court reviews the
procedural and substantive reasonableness of a district court’s sentence upon revocation
of supervised release for abuse of discretion.”).
8
  See 18 U.S.C. § 924(a)(2); id. § 3583(e)(3), (h); id. § 3559(a)(3).
                                             4
the underlying state offense that led to the violation, as well as Navarro’s extensive

criminal history. 9   Thus Navarro’s argument that the District Court improperly

“aggregat[ed]” his criminal conduct, Pro se Br. 9, is without merit. Indeed, the statutes

governing sentencing for violations of supervised release mandate that the District Court

consider the history and characteristics of the defendant.10 The District Court concluded

that, given Navarro’s extensive criminal history and demonstrated recidivist behavior, it

could see no reason why it would not impose the maximum sentence allowed. We cannot

disagree.

       Navarro’s claim that the District Court was required to conduct a mental health

evaluation before sentencing, Pro se Br. 11, is equally without merit. It is unclear the

exact rule Navarro relies upon, but it is clear that Navarro never requested a mental health

evaluation.   The District Court recognized that Navarro may have substance abuse

problems, and accordingly recommended that Navarro undergo psychological,

psychiatric, and addiction testing while in prison and receive appropriate treatment. App.

39.

       Fourth, credit determinations are made by the Bureau of Prisons, not the District

Court.11 In any event, it appears that Navarro was not entitled to credit on his federal

sentence for the time he served on his state sentence. His argument to the contrary would

amount to double credit, which is explicitly prohibited by 18 U.S.C. § 3585(b).12


9
  See United States v. Young, 634 F.3d 233, 238-39 (3d Cir. 2011).
10
   18 U.S.C. § 3583(e) (requiring consideration of 18 U.S.C. § 3553(a)(1)).
11
   See United States v. Wilson, 503 U.S. 329, 331-33 (1992).
12
   See 18 U.S.C. § 3585(b) (“A defendant shall be given credit toward the service of a
term of imprisonment for any time he spent in official detention prior to the date the
sentence commences . . . that has not been credited against another sentence.”)
(emphasis added).
                                             5
                                              III.

       Counsel’s brief satisfies the requirements of Anders, and Navarro’s pro se brief

fails to raise any non-frivolous issues for appellate review.13 Because our independent

review of the record confirms that there are no non-frivolous issues for appeal, we will

grant counsel’s motion to withdraw and affirm the District Court’s sentence.14




13
   Navarro also argues that he received ineffective assistance of counsel. Pro se Br. 20.
Ineffective assistance of counsel claims are generally improper on direct appeal. See
Gov’t of Virgin Islands v. Vanterpool, 767 F.3d 157, 163 (3d Cir. 2014). Such a claim
may only be brought on direct appeal where there is either a sufficient record to fully
assess counsel’s effectiveness or where no possibility of collateral review exists. Id. at
164. Neither is true in this case. Therefore, Navarro has not presented a non-frivolous
argument.
14
   Appellant is hereby advised that under the Criminal Justice Act, counsel is not
obligated to file a petition for rehearing in this Court or a petition for writ of certiorari in
the United States Supreme Court. See also L.A.R. 35.4; 109.2(b). If Appellant wishes to
pursue these avenues, he must do so pro se. Appellant should note that a petition for
rehearing en banc must be filed within 14 days of the entry of judgment; if that time has
passed, Appellant may promptly file a motion to enlarge the time for such filing.
Counsel shall timely send a copy of this Opinion to the Appellant.
                                               6